DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 07/28/2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that Huber’s adhesive laminate 5 is not a tear layer with areas of high mechanical resistance and areas of low mechanical resistance surrounding the areas of high mechanical resistance and behaving as boundaries, that remains partially on both the semipermeable layer and the barrier layer after activation as set forth in newly amended claim 1. This is not found persuasive for the following reason: 
The instant application broadly claims a tear layer which can be satisfied with any layer that can be torn, like the adhesive laminate 5 of Huber. Further, Huber teaches wherein the tear occurs along the adhesive laminate 5 and remains partially on both the semipermeable layer and the barrier layer after activation (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). Since Huber’s tear layer (adhesive laminate 5) is split when peeling and remains on both the semipermeable layer and the barrier layer after activation, Huber’s tear layer (adhesive laminate 5) satisfies the newly amended claim 1 limitations of being a heterophasic layer having areas of high mechanical strength resistance and areas of lower resistance surrounding the areas of high mechanical resistance and behaving as boundaries.
Secondly, applicant argues that the claimed invention solves the technical problem of a complex structure by creating a simple structure with only three layers whereas Huber uses a plurality of layers. This is not found persuasive for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having only three layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The present claims utilize the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (see MPEP 2111.03, I).  Therefore, the prior art (such as Huber) can include additional layers and still completely and properly satisfy the claimed multilayer structure.
In response to applicant's argument that the claimed invention solves the technical problem of being complex, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Claim Warnings
Applicant is advised that should claim 3 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 6 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase "areas of high mechanical resistance and areas of low mechanical resistance surrounding the areas of high mechanical resistance" which is a relative term which renders the claim indefinite.  The terms "high mechanical resistance" and “low mechanical resistance” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 
	Claims 3-11 and 13-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (US 5518790 A).
Regarding claim 1, Huber teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (17) that can be in contact with the volatile substances; a barrier layer (16) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (5) placed between the barrier layer and the semi-permeable layer permitting the separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Huber, Fig. 1 – see Figure below, 

    PNG
    media_image1.png
    423
    759
    media_image1.png
    Greyscale

Huber Figure 1
	Regarding claim 7, Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer is glued (adhered) to the barrier layer (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63).
	Regarding claim 16, Huber teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer comprises particles (Huber, Col. 3 Lines 26-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bowen et al. (US 6358577 B1) in view of Huber et al. (US 5518790 A).
Regarding claim 1, Bowen teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (10) that is exposed to contact with the volatile substances; a barrier layer (Fig. 1a #12 and Fig. 1b #13) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (11) placed between the barrier layer and the semi-permeable layer permitting the peelable (i.e. tearable) separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Bowen, Fig. 1a and 1b – see figures below, Abstract, Col. 6 Line 33 – Col. 7 Line 33, and claim 1).

    PNG
    media_image2.png
    402
    331
    media_image2.png
    Greyscale

Bowen Figures 1a and 1b

Huber teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (17) that can be in contact with the volatile substances; a barrier layer (16) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (5) placed between the barrier layer and the semi-permeable layer permitting the separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Huber, Fig. 1 – see Figure below, Abstract, Col. 5 Lines 8-15, and Claim 1). Huber further teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer is a heterophasic layer (an adhesive laminate) that remains partially on both the semipermeable layer and barrier layer after activation (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). Huber’s tear layer is split along the adhesive laminate when peeling occurs, and thus has areas of higher mechanical strength resistance and areas of lower mechanical resistance surrounding the areas of high mechanical resistance and behaving as boundaries.
	Since both Bowen and Huber teach multilayer structures for volatile substances diffusers, the multilayer structure comprising: a semi-permeable layer that can be in contact with the volatile substances; a barrier layer to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer placed between the barrier layer and the semi-permeable layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Huber to modify Bowen and create the tear layer to be a heterophasic layer composed of areas of higher mechanical resistance and areas of lower mechanical resistance surrounding the areas of higher mechanical resistance behaving as boundaries that remains 
Regarding claim 4, modified Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer comprises mineral fillers (calcium carbonate) (Bowen, Col. 7 Lines 22-65).
Regarding claim 7, modified Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer is glued (adhered) to the barrier layer (Bowen, Col. 3 Lines 3-12 and Col. 6 Lines 33-43).
Regarding claim 8, modified Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer is hot laminated to barrier layer (Bowen, Col. 3 Lines 50-53, Col. 6 Lines 33-43, and Col. 7 Line 66 - Col. 8 Line 4).
Regarding claim 10, modified Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein said tear layer is permeable to the volatile substances (Bowen, Col. 6 Lines 33-43).
Regarding claim 11, modified Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein the thickness of said tear layer is 4 mils, or 101.6 microns (Bowen, Col. 6 Lines 62-67 and Col. 8 Lines 13-17, which lies within the claimed range of from 20 to 1000 microns, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 13, modified Bowen teaches the multilayer structure for volatile substances diffusers according to claim 1, wherein the thickness of said tear layer is 4 mils, or 101.6 microns (Bowen, Col. 6 Lines 62-67 and Col. 8 Lines 13-17), which lies within the claimed range of from 40 to 300 microns, and therefore satisfies the claimed range, see MPEP 2131.03.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 5518790 A) as applied to claim 1 above, further in view of McGlande et al. (WO 2016149451 A1).
Regarding claim 3, Huber teaches all of the elements of the claimed invention as stated above for claim 1. Huber does not teach wherein said tear layer is micro-porous.
McGlande teaches a multilayer structure containing volatile compounds comprising a barrier layer and a layer (support layer) in contact with the barrier layer, wherein the layer in contact with the barrier layer is microporous (McGlande, Abstract, Par. 0090, and 0109).
Since both Huber and McGlande teach multilayer structures containing volatile compounds comprising a barrier layer and a layer in contact with the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McGlande to modify Huber and have Huber’s tear layer be microporous. Doing so would allow for additional mechanical support, promote compatibility between layers, and promote adhesion between layers (McGlande, Par. 0090).
Regarding claim 15, modified Huber teaches the multilayer structure for volatile substances diffusers according to claims 1 and 3, wherein said tear layer is micro-porous (McGlande, Abstract, Par. 0090, 0109).
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 5518790 A) as applied to claim 1 above, further in view of Serge (FR 2702961 A1, herein English machine translation used for all citations).

Serge teaches a multilayer structure for volatile substances comprising a barrier layer (impermeable layer) and an additional layer, wherein said additional layer comprises fibers joined together by a binder (Serge, Claims 5-7 and Page 2 Lines 61-77).
Since both Huber and Serge teach multilayer structures for volatile substances comprising a barrier layer and an additional layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Serge to modify Huber and have Huber’s tear layer comprise fibers joined together by a binder. Doing so would allow for a multilayer structure with good rigidity and good dimensional stability (Serge, Page 4 Lines 123-128).
Regarding claim 6, modified Huber teaches the multilayer structure for volatile substances diffusers according to claim 5, wherein said fibers of the tear layer are joined together by a binder (Serge, Claims 6-7).
Regarding claim 17, modified Huber teaches the multilayer structure for volatile substances diffusers according to claims 1 and 5, wherein said tear layer comprises fibers (Serge, Claims 5-7 and Page 2 Lines 61-77).
Regarding claim 18, modified Huber teaches the multilayer structure for volatile substances diffusers according to claim 17, wherein said fibers of the tear layer are joined together by a binder (Serge, Claims 6-7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 6358577 B1) and Huber et al. (US 5518790 A) as applied to claim 1 above, further in view of McGlande et al. (WO 2016149451 A1).

McGlande teaches a multilayer structure containing volatile compounds comprising a barrier layer and a layer (support layer) in contact with the barrier layer wherein the layer in contact with the barrier layer is welded (fused) to the barrier layer (McGlande, Abstract and Par. 0089-0090).
Since both Bowen and McGlande teach a multilayer structure containing volatile compounds comprising a barrier layer and a layer in contact with the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McGlande to modify Bowen and weld the tear layer of Bowen to the barrier layer of Bowen. This would allow for additional mechanical support, promote compatibility between layers, and promote adhesion between layers (McGlande, Par. 0090).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782